DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims

The present application is a continuation of co-pending application 17/719,180, which is a continuation of U.S. Patent 11,240,324.  Applicant’s supplemental amendment filed on March 3, 2022 has been entered.  Claim 1 is canceled.  New claim 2-21 are added.  Claim 2-21 are pending in the application.

Examiner’s Note

Claim 4 and 15 recites “wherein the user interactions comprise as least one of: clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.”  The decision in Ex parte Jung indicates that the plain meaning of "at least one of A and B" is the conjunctive unless the record indicates otherwise (i.e., the plain meaning of this claim recitation is "at least one of A and at least one of B.") Ex parte Jung, 2016-008290 (PTAB Mar. 22, 2017). As claimed, the user interactions comprise clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.  This is consistent to the instant Specification, which recites “The tracked and recorded user activities (also referred to as events) may include, for example: load, unload, scroll, mousemove, mousedown, mouseup, click, resize, keydown, keypress, keyup, paste, mouseleave, mouseenter, activate, deactivate, focus, blur, select, selectstart, submit, error, abort, and so on.” [Instant Specififcation, para 0024]

Claim Objections

Claim 4 and 15 are objected to because of the following informalities: minor typographical error.

Claim 4 recites “wherein the user interactions comprise as least one of: clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.”  It should be “wherein the user interactions comprise [[as]]at least one of: clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.” to be correct.

Claim 15 recites “wherein the user interactions comprise as least one of: clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.”  It should be “wherein the user interactions comprise [[as]]at least one of: clicks on an element, hovers over an element, scroll events, mouse movements, and text selections.” to be correct.

Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to.

Claim 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 11,240,324 (hereinafter ‘324) in view of Dai (US Patent 9,691,096) and Liu (PG PUB US2017/0244796).

Claim 2 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the patent ‘324. The instant application claim is an obvious variant of the patent '324. See the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 17/554,911 instant application
Claim No.
DP.
US Patent 11,240,324
2
A method of analyzing website visitor behavior, comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
1
A method of analyzing website visitor behavior by an analysis server, comprising:

analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;

determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

labeling each DOM element with a label;

dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sorting the clusters by number of routes.
11
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
9
A non-transitory computer readable medium having stored thereon instructions for causing processing circuitry to perform a process, the process comprising:

analyzing, by the analysis server, electronically obtained website visitor recordings associated with a website visit of each of a plurality of website visitors;

determining, by the analysis server, a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

labeling each DOM element with a label;

dividing, by the analysis server, the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein the dividing further comprises comparing the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sorting the clusters by number of routes.
13
A system comprising:

a processing circuitry; and

memory, the memory containing instructions that, when executed by the processing circuitry, causes the system to perform operations comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
10
A system for causing a processing circuitry to perform a process, comprising:

a processing circuitry; and

a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to:

analyze website visitor recordings associated with a website visit of each of a plurality of website visitors;

determine a route taken within the website by each of the plurality of website visitors based on the website visitor recordings, wherein the route includes a chronological sequence of user interactions with website elements, the website elements being elements within a webpage and wherein the website elements comprise document object model (DOM) elements;

label each DOM element with a label;

divide the plurality of routes into clusters based on common path flows, wherein a common path flow represents a flow on which different users performed substantially the same action to arrive at the same location within the website and wherein divide the plurality of routes paths into clusters further comprises compare the labels of the DOM elements to each other to determine which of the labels of the DOM elements are equivalent labels and categorizing routes comprising the equivalent labels of the DOM elements into a single cluster; and

sort the clusters by number of routes.


However, the patent ‘324 does not expressly recite “associating each of the plurality of website elements with respective labels;
determining sets of equivalent labels in the respective labels;
outputting the plurality of clusters for display on a client device.” in claim 2 of the instant application.
Dai teaches “associating each of the plurality of website elements with respective labels;” (Customer performs searches by keywords [respective labels] or may also browse for items in categories [respective labels].  Multiple navigational patterns may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword or category searches.  It implies the keywords and categories are associated with the website elements [Dai, column 4, line 57 – column 5, line 3]);
“determining sets of equivalent labels in the respective labels;” (Multiple navigational patterns [clusters] may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword [equivalent labels] or category [equivalent labels] searches [Dai, column 5, line 67 - column 6, line 3]).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the patent ‘324 to comprise the claimed limitation to effectively enhance user experience for item recommendation, where the recommendation is processed by providing historical interactions of one or more customers with the online marketplace [Dai, Abstract].
However, the patent ‘324 as modified by Dai does not teach “outputting the plurality of clusters for display on a client device.”
Liu teaches “outputting the plurality of clusters for display on a client device.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify patent ‘324-Dai to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].
Claim 2 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claim 11 and 13 as well as dependent claim 3-10, 12 and 14-21 of the instant application.

Claim 2-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2-21 of copending Application No. 17/719,180 (hereinafter '180) in view of Dai (US Patent 9,691,096).

Claim 2 of the instant application is unpatentable under the judicially created doctrine of “obviousness-type” double patenting with respect to claim 1 of the copending application ‘180. The instant application claim is an obvious variant of the copending application '180. See the table below which shows both application claims on limitation bases.
Claim No.
Application
No. 17/554,911 instant application
Claim No.
Copending Application 17/719,180
2
A method of analyzing website visitor behavior, comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
1
A method comprising: 

generating, by a processor, user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of the chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
11
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
19
A non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of the chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.
13
A system comprising:

a processing circuitry; and

memory, the memory containing instructions that, when executed by the processing circuitry, causes the system to perform operations comprising:

analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;

determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;

associating each of the plurality of website elements with respective labels;

determining sets of equivalent labels in the respective labels;

dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and

outputting the plurality of clusters for display on a client device.
20
A system comprising: 

a processor; and 

a memory storing instructions that, when executed by the processor, causes the system to perform operations comprising: 

generating user interaction information representative of user interactions performed by a plurality of users on a website displayed on a plurality of client devices during visits by the users to the website, wherein the website comprises a plurality of web pages; 

determining a plurality of routes taken within the website by the plurality of users based on the user interaction information, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included in the website; 

generating a plurality of clusters based on similar paths through the website, wherein generating the plurality of clusters comprises: 

identifying a plurality of equivalent routes based on an analysis of the chronological sequence of user interactions with the plurality of website elements in each of the plurality of routes, and 

dividing the plurality of routes based on the plurality of equivalent routes into the plurality of clusters, wherein each of the plurality of clusters is associated with a number of users having taken a number of routes included in each of the plurality of clusters; and 

causing a user interface to be displayed on a display device, the user interface comprising the plurality of clusters and visual representation of a most common path through the website based on the number of users associated with each of the clusters.


However, the copending application ‘180 does not expressly recite “analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;
associating each of the plurality of website elements with respective labels;
determining sets of equivalent labels in the respective labels;
dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels;” in claim 2 of the instant application.
Dai teaches “analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions in defining one or more navigational patterns, directed to identifying commonalities between navigational patterns of historically observed user interactions with one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, column 14, line 51-61]);
“associating each of the plurality of website elements with respective labels;” (Customer performs searches by keywords [respective labels] or may also browse for items in categories [respective labels].  Multiple navigational patterns may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword or category searches.  It implies the keywords and categories are associated with the website elements [Dai, column 4, line 57 – column 5, line 3]);
“determining sets of equivalent labels in the respective labels;
dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels;” (Multiple navigational patterns [clusters] may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword [equivalent labels] or category [equivalent labels] searches [Dai, column 5, line 67 - column 6, line 3]).
	It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application ‘180 to comprise the claimed limitation to effectively enhance user experience for item recommendation, where the recommendation is processed by providing historical interactions of one or more customers with the online marketplace [Dai, Abstract].
Claim 2 is therefore unpatentable under Obviousness-type Double Patenting.  Similar reasoning applies to independent claim 11 and 13 as well as dependent claim 3-10, 12 and 14-21 of the instant application.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796).

Regarding claim 2, Dai teaches “a method of analyzing website visitor behavior, comprising:” (The marketplace 140 may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data received from customers, such as the customers 110, 120, 130, including data regarding customers' movements, actions, preferences, purchasing histories or personal information [Dai, column 9, line 20-36]);
“analyzing, by a server, a plurality of website visitor recordings associated with a plurality of visits to a website of a plurality of users;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions in defining one or more navigational patterns, directed to identifying commonalities between navigational patterns of historically observed user interactions with one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, column 14, line 51-61]);
	“determining a plurality of routes taken within the website by the plurality of users based on the plurality of website visitor recordings, each route of the plurality of routes including a chronological sequence of user interactions with a plurality of website elements included on the website;” (The systems and methods of the present disclosure may capture, record and/or observe such interactions, and utilize such interactions with in defining one or more navigational patterns [chronological sequence], directed to identifying commonalities between navigational patterns of historically observed user interactions with the elements (such as links and scroll bar) one or more web pages, such as such as the page that are displayed at an online marketplace, and navigational patterns of presently observed user interactions with such page [Dai, Fig. 2, column 14, line 51-61; column 12, line 63-64]);
“associating each of the plurality of website elements with respective labels;” (Customer performs searches by keywords [respective labels] or may also browse for items in categories [respective labels].  Multiple navigational patterns may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword or category searches.  It implies the keywords and categories are associated with the website elements [Dai, column 4, line 57 – column 5, line 3]);
“determining sets of equivalent labels in the respective labels;
dividing the plurality of routes into a plurality of clusters based on the sets of equivalent labels; and” (Multiple navigational patterns [clusters] may be defined based on one or more subsets of such interactions based on one or more of the actions following the respective keyword [equivalent labels] or category [equivalent labels] searches [Dai, column 5, line 67 - column 6, line 3]).
However, Dai does not teach “outputting the plurality of clusters for display on a client device.”
Liu teaches “outputting the plurality of clusters for display on a client device.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern [Liu, Fig. 4, para 0046-0047, 0021]).
	It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai to comprise the claimed limitation to effectively represent clickstream visually, and further provide analysts with an easy-to-navigate interface for pinpointing path segments of interest for further analysis [Liu, para 0002].

Regarding claim 3, Dai as modified by Liu teaches “further comprising sorting the plurality of clusters by number of routes” (Algorithm 215 is configured to obtain a set of (at least two) clickstreams [routes], and compare the clickstreams to identify any navigational patterns [clusters] that are sequentially common to at least some of the clickstreams in the set [Liu, para 0040]) “included in each of the plurality of clusters, and” (User interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams.  A representation of the number of clickstreams associated with each displayed representation of a navigational pattern can be provided for display therewith, for instance, as a number, a bar graph.  Since a clickstream generally includes records detailing various interactions made between a user and the assets of a resource, the number on the bar graph represents the number of routes [Liu, para 0046-0047, 0021]);
“wherein outputting the plurality of clusters for display includes outputting the sorted plurality of clusters for display on the client device.” (FIG. 4 is an exemplary user interface 400 provided by the clickstream data analytics service, revealing navigational patterns associated with various sets of clickstreams of interacting assets (e.g. application user interfaces), where bar graphs shows the quantity of clickstreams that are identified as being associated with each navigational pattern.  In the example of fig. 4, it shows the navigation pattern 410 is the most common path [Liu, Fig. 4, para 0046-0047, 0021]).
The motivation regarding to the obviousness to claim 2 is also applied to claim 3.

Regarding claim 4, Dai as modified by Liu teaches “wherein the user interactions comprise as least one of: clicks on an element,” (A navigational pattern or vector may further contain information such as an area or portion of a web page that is selected, clicked or viewed by the customer [Dia, column 4, line 43-49]);
“hovers over an element, 
scroll events, 
mouse movements, and” (If the non-analyst user is “interacting with” (e.g., clicking, touching, mouse-over, scrolling, hovering over, selecting, deselecting, etc.) various interactive modules of a software application, the logging component 154 can be configured to record, in a clickstream associated with the non-analyst user, interactive modules interacted with or accessed, a timestamp each interactive module was accessed or interacted with, the amount of time the non-analyst user accessed or interacted with each interactive module, the order each interactive module was accessed or interacted with, and the like [Liu, para 0036]);
“text selections.” (A navigational pattern may also contain information defining an item or a category of items associated with such interactions, as well. Such information may include set of text or image corresponding to a category selected by the customer [Dia, column 4, line 49-56]).
The motivation regarding to the obviousness to claim 2 is also applied to claim 4.

Claim 11 lists all the same elements of claim 2 respectively and a non-transitory computer readable medium having stored thereon instructions, when executed by a processor, causes the processor to perform operations (The data and/or computer executable instructions, programs, firmware, software and the like (also referred to herein as “computer executable” components) described herein may be stored on a computer-readable medium that is within or accessible by the smartphone 112, the laptop computer 122, the tablet computer 132 and/or the marketplace processors 141, servers 142, databases 1483 or web site 144, and having sequences of instructions which, when executed by a processor (such as a central processing unit, or CPU), cause the processor to perform all or a portion of the functions and/or methods described herein [Dai, column 10, line 59 - column 11, line 2]) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.

Claim 12 lists all the same elements of claim 3, but a non-transitory computer-readable media rather than the method form. Therefore, the supporting rationale of the rejection to claim 3 apples equally as well as claim 12.

Claim 13 lists all the same elements of claim 2 respectively and a system comprising: a processing circuitry; and memory, the memory containing instructions that, when executed by the processing circuitry, causes the system to perform operations (The marketplace 140 may include or operate one or more physical computer machines or devices, having one or more processors 141, servers 142 or databases 143, and may feature software applications and/or hardware components for analyzing data received from customers, such as the customers 110, 120, 130, including data regarding customers’ movements, actions, preferences, purchasing histories or personal information. The servers have the necessary electronics, software, memory, storage, databases, firmware, logic/state machines, microprocessors to perform the functions described herein and/or achieve the results described herein [Dai, column 9, line 20-36, 51-57)) Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 13.

Claim 14 lists all the same elements of claim 3, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 3 apples equally as well as claim 14.

Claim 15 lists all the same elements of claim 4, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 4 apples equally as well as claim 15.

Claim 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 2-4 and 11-15 above, and further in view of Amershi (PG PUB US2013/0055268).

Regarding claim 5, Dai as modified by Liu does not teach “wherein the website elements comprise document object model (DOM) elements.”
Amershi teaches “wherein the website elements comprise document object model (DOM) elements.” (A web log contains sequences of web page URLs, along with web pages that were visited, the type of web actions performed at each interaction, and an XPATH of a DOM tree node [DOM element] which was accessed at each step.  As the user has multiple interactions, there are multiple DOM tree nodes are accessed [Amershi, para 0031]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance the analyzing capability by allowing additional way to group user interaction sequences into clusters, where the DOM tree node information is used to group user interaction sequences with similar web actions into clusters [Amershi, para 0006].

Regarding claim 6, Dai as modified by Liu and Amershi “further comprising generating a plurality of labels for the DOM elements and associating the DOM elements with the plurality of labels.” (The pre-processor 210 extracts its label field from the identified DOM node.  For example, “submit” is generated to the identified DOM node and such label is used to generate the ClearScript statement “click the “submit” button” corresponding to a web action [Amershi, para 0032]);
The motivation regarding to the obviousness to claim 5 is also applied to claim 6.

	Regarding claim 7, Dai as modified by Liu and Amershi teaches “wherein dividing the plurality of routes into the plurality of clusters further includes:” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]);
“comparing the plurality of labels of the DOM elements; and” (Each web action is interpreted as a Web page command where each command contains three parts, including an object label that identifies the target element (e.g. ‘login’ for the login button).  An action class sequence mapper 213 maps sequences of related web actions (web commands) into sequences of web action classes.  In particular, an incoming command is mapped to an existing action class (that possibly contains multiple commands) if the command meets the following criteria:  The difference between the object label of the incoming command and any command in the class is less than some threshold, where the difference is measured as a string edit distance between labels.  In other words, the DOM labels from the web actions are compared in the mapping process [Amershi, para 0046, 0048-0049, 0051]);
“determining the plurality of clusters based on the equivalent labels being associated with the DOM elements.” (As shown in Fig. 4, sequences 440-442 of action classes are grouped into cluster 451, where sequences 440-442 comprises web action [element] of action class A [label].  Similar sequences 443, 444, and 445 are in a second cluster 452, where sequences 443-445 comprises web action of action class B [Amershi, para 0055]).
The motivation regarding to the obviousness to claim 5 is also applied to claim 7.

Claim 16 lists all the same elements of claim 5, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 5 apples equally as well as claim 16.

Claim 17 lists all the same elements of claim 6, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 6 apples equally as well as claim 17.

Claim 18 lists all the same elements of claim 7, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 7 apples equally as well as claim 18.

Claim 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 2-4 and 11-15 above, and further in view of Vijayaraghavan (PG PUB US2014/0222503).

	Regarding claim 8, Dai as modified by Liu teaches “wherein dividing the plurality of routes into the plurality of clusters” (A plurality of navigational patterns [clusters] that preceded the purchase of items from an online marketplace is identified. Such patterns may be stored in one or more data stores in association with the each of the respectively purchased items, and may have been defined based on any number of interactions or steps taken by customers, including but not limited to the entry of any keywords into a search box 220 or the selection of one or more of the categories 231-236 displayed on the web page 200 of FIG. 2, or any other interactions [Dai, column 15, line 7-16]).
However, Dai as modified by Liu does not teach “calculating at least one of: number of key performance indicators within each route of the plurality of routes, number of steps taken within each route of the plurality of routes, or total time spent within each route of the plurality of routes.”
	Vijayaraghavan teaches “calculating at least one of: number of key performance indicators within each route of the plurality of routes, number of steps taken within each route of the plurality of routes, or total time spent within each route of the plurality of routes.” (Subsequent to capturing the raw click stream data and performing steps (170) and (171) of FIG. 3 to transform [calculate] the data including the dynamic art component such as number of key performance indicators (e.g. chat status and purchase status). The user's navigational journey information varies as a function of time, which implies the total time spent is calculated. In addition, some users abandon the visit after visiting two pages; some do so after visiting four pages, and so on. The length of the clickstream's sequence varies, which implies the total number of steps is calculated [Vijayaraghavan, para 0079-0080, table 6]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance analyzing each website visitor, where the visitor can be categorized based on the KPI of chat status and purchase status as shown in table 2 [Vijayaraghavan, para 0061, table 2].

Claim 19 lists all the same elements of claim 8, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 8 apples equally as well as claim 19.

Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 2-4 and 11-15 above, and further in view of Hoyne (PG PUB US2018/0167317).

Regarding claim 9, Dai as modified by Liu does not teach “further comprising cleaning a route of the plurality of routes, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing at least one element from the route that is larger than a predetermined threshold, removing at least one element from the route having a click count below a predetermined count, or removing at least one element from the route having a user interaction that is a hover lasting for less than a predetermined time period.”
	Hoyne teaches “further comprising cleaning a route of the plurality of routes, wherein the cleaning includes at least one of: removing at least one element from the route after a predetermined event, removing at least one element from the route that is larger than a predetermined threshold, removing at least one element from the route having a click count below a predetermined count, or removing at least one element from the route having a user interaction that is a hover lasting for less than a predetermined time period.” (Based on time stamp(s) 166 of each interaction in the data path, path constructor 152 can remove interactions [elements] that have time stamps 166 after a predefined time period [event] [Hoyne, para 0047]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively reserve the computing resource because only fewer relevant elements would need to be processed for each path/route.

Claim 20 lists all the same elements of claim 9, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 9 apples equally as well as claim 20.

Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dai (US Patent 9,691,096) in view of Liu (PG PUB US2017/0244796) as applied to claim 2-4 and 11-15 above, and further in view of DÃNILÃ-DUMITRESCU (PG PUB US2018/0248902).

Regarding claim 10, Dai as modified by Amershi does not teach “further comprising applying data serializing to metadata associated with the website visitor recordings.”
	DÃNILÃ-DUMITRESCU teaches “further comprising applying data serializing to metadata associated with the website visitor recordings.” (Parameters [metadata] may then be extracted from the log files 10 [website visitor recordings] using the known schema for the log data from each data source and serialized into a format as shown at the end of paragraph 0216 [DÃNILÃ-DUMITRESCU, para 0216]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Dai-Liu to comprise the claimed limitation to effectively enhance network security by comparing user actions against a model of expected actions more efficiently and/or faster when the metadata from log files are converted to a common data schema and format [DÃNILÃ-DUMITRESCU, para 0007, 0013].

Claim 21 lists all the same elements of claim 10, but a system rather than the method form. Therefore, the supporting rationale of the rejection to claim 10 apples equally as well as claim 21.
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441